SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 THE QUIZNO'S CORPORATION (Name of Subject Company (Issuer) THE QUIZNO'S CORPORATION (Names of Filing Persons (Offerors) COMMON STOCK, PAR VALUE $. (including the associated common stock purchase rights) (Title of Class of Securities) 749058103 (CUSIP Number of Class of Securities) Patrick E. Meyers Vice President and General Counsel 1415 Larmier Street Denver, Colorado 80202 (303) 291-0999 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of Filing Persons) COPY TO: Linda Schoemaker Perkins Coie LLP 1201 Third Avenue, 40th Floor Seattle, WA 98101 (206) 583-8888 November 17, 2000 [ ] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [ ] third-party tender offer subject to Rule 14d-1. [X] issuer tender-offer subject to Rule 13e-4. [X] going private transaction subject to Rule 13e-3. [ ] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] ITEM 12. EXHIBITS. (a)(1) Fact sheet describing issuer self-tender by The Quizno's Corporation. EXHIBIT INDEX EXHIBIT NUMBER EXHIBIT NAME (a)(1) Fact sheet describing issuer self-tender by The Quizno's Corporation. Quizno's Offers $8/Share in Self-Tender Offer - Average closing stock price in the 9 months ending Sept. 30, 2000 was $6.56 - $8 offer gives 22% premium to this average closing stock price Stock Price Histogram - Six Months Despite strong operating performance over the past six months, Quizno's stock has continued to trade primarily between $6.00 and $7.00 per share. Source: Factset Research Systems Quiznos $8 offer represents high comparable multiples QUIZNO'S Rock Bottom Public Restaurants Papa John's @$8/Share Restaurants, Inc. Under $100 million International Based on 12 months Merger Transaction Market Cap. Ending 6/30/00 announced 8/99. (Median) Based on 12 months Based on 12 ending 12/27/98 months ending 6/30/00 EBITDA Multiple 8.4 X 5.6X 4.0X 6.0X P/E Multiple 26.6X N/A 11.9X 12.8X Revenue Multiple 1.14X .66X .47X .77X Rock Bottom Source: CommScan and S.E.C. Micro Cap and Restaurant Stocks are Heavily Discounted by Todays Market Current Market Situation - Despite Quizno's consistent performance in growth and profitability, its stock has remained relatively unchanged over the past nine months Quiznos lack of liquidity, float and analyst coverage has translated into essentially no institutional ownership and little support for the stock - As primarily a franchisor, Quizno's has limited need or opportunity to issue equity to fund growth - To materially increase float, over half the Company would have to be sold  Although smaller acquisitions could possibly be completed with limited or no dilution, the level of acquisitions necessary to increase Quiznos market cap, float and institutional ownership to eliminate micro cap penalties on valuation would be highly dilutive  an alternative business plan does not appear feasible  Thus, the Company does not have a business plan that would allow it to expand its market cap and float to the point where Quiznos can take full advantage of being public - Quiznos would need to grow its current market cap of approximately $20 million over 20 times to reach the median of the Russell 2000 small stock index. - Restaurant stocks have fallen out of favor. In connection with the offer, Tucker Anthony Capital Markets, Denver, is acting as the dealer manager, and MacKenzie Partners, New York, is acting as information agent. Stockholders can call MacKenzie at 1-800-322-2885 to request the tender documents or if they have questions about the tender process. Stockholders of The Quiznos Corporation should read the Tender Offer Statement on Schedule TO filed with the Securities and Exchange Commission by The Quiznos Corporation because it contains important information about the tender offer.
